    Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 1 of 31 Pageid#: 7


                                                                                  OLERIO OFFI
                                                                                            CEU.S.DIST.COURT
                                                                                        ATABINGDON,VA
                                 IN THE UNITED STATES DISTRICT CO URT                       FILED
                                FO R THE W ESTERN DISTRICT OFVIRGINIA
                                                         DIVISION                           JUL -3 2122
'                                                                                       kJtJ c.      E% CLERK
    & 1E-u !a).
              p l S C-OTO                                                              BK
                                                                                              ipuR ER
                                                      #



           Plaintiffts),
                                                                                  .
    V.                                                        CivilActionNo.:      ,
                                                                                            c p. j
                                                              (TobeassignedbyClerkofDistrictCourt)
    w lçf coolx)-fN D/PRIJJ * UH T
    êl7 55/18 L- GG VI/FG 6% R L

           Defendantts).
    (Enterthefullnamets)ofALLpartiesinthisI awsuit.
    Pleaseattachadditionalsheetsifnecessary).

                                                CO M PLAINT

    PARTIES

           Lista11Plainti/s. State the fullname ofthe Plaintif'
                                                              f,address and telephdne nùm ber.
           Do the sam e forany additionalPlaintiffs.

           a. PlaintiffNo.1

               Nam e:        KAC-UCGJD W S O 'I'''S-
                            eo F&k k)'5G.
                                        5--'ZOIKIPM -&EO IV& &&R/T.J -UI5Rl7  .
                                                                                        '

               Address:      P-tcid M o zk)o V8 75Z Ib

               Telephone Num ber:          Sqo- œqa-elqœ
           b. PlaintiffNo.2

               N am e:

               Address'
                      .                                       .                         '

               Telephone Num ber:
  '                                                                               i
  '                                                                               q
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 2 of 31 Pageid#: 8
                                                                                  1
                                                                                  !
                                                                                  l
                                                                                  ;
      2. ListaIIDefendants. Statethefullname ofthe Defendant,even ifthatDlfendantisa
         governm ent agency, an organi
                                     zation, a corporation,or an individual. i
                                                                             jInclude the'
         addresswhereeach Defendantmaybeserved. Makesurethatthe Defendantts)Iisted
         below are identicalto those contained in the above caption ofthe com plaint.

         a. DefendantNo.1

             Nam e:     m IG C     fbtlfxl-fN     DG >V, &1r S O5 1& t- SG C.U i&6%

             Address: Vo Box :@B                  !oôt) SW Kr s B N D A IGF VA z,tl2q3
                                                           '
                                                  ,



         b. DefendantNo.2

             N am e:     'J o s u o q   M oo u
                         % l3 9eG t PK- S M W )%**'8- 1
                                              -
                                                      &1N
             Address:     O V'
                             Y      A qïe n e e rlc,
                                                   h           u 3 2.5-L10        y
NOTE: IF THERE ARE XDDITIONAL PG INTIFFS OR DEFENDANTS, PLEASE PROVIDE THEIR
NAM ES AND ADDRESSES O N A SEPARATE SHEET OF PAPER.
Check here ifadditionalsheetsofpaperare attached:                                 .
Please Iabelthe attached sheets of paper to correspond to the appropriati numbered
paragraphabove(e.g.AdditionalDefendants2.c.,2.d.,etc-).
JURISDICTION

Federalcourts are courtsofIimited jurisdiction. Generally,two typesofcasescan be heard in
federalcourt: cases involving a federalquestion and cases involving diversity of éitizenship of
                .

the parties. Under28 U.S.C.j 1331,a case involving the United States Constitutiön orfederal
Iawsortreatiesisa federalquestion case. Under28 U.S.C.9 1332,a case in which a citizen of
onestatesuesacitizen ofanotherstate andtheamountofdamagesismorethan$75,000 isa
diversity ofcitizenship case. Federalcourtsalso havejurisdiction overcaseswhere the United
States is a Defendant.

      3. W hatisthe basisforfederalcourtjurisdiction?

IvlFederalauestion             I
                               --lDiversityofcitizenship          L GovernmentDe
                                                                              1fendant
      4œ Ifthe basisforjurisdiction is FederalQuestion,which FederalConstitutiony'statutory or
                                                                                  j

      ' treaty right is atissue? ListaIlthat apply.

          lG1- Ll+h S+Z y*h ayad tqqh hgyjsnyyvw oj- o.s pzsst,j                            ,
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 3 of 31 Pageid#: 9




AdditionalDefendants


Jane Doe 1,''The Jum ping Dw arf'
IP:Unknow n


John Doe 1,''Deadpool'
lP:U nknow n


John Doe 2,''Kar! der Grosse''
IP:Unknow n


John Doe 3,''RafalGan Ganowicz''
IP:Unknown




                                                                           1 of25
                                               Scott,M elinda B W ise Co.DSS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 4 of 31 Pageid#: 10




   5. lfthe basisforjurisdictionisDiversity ofCitizenship,whatisthestateofcpitizenship of
        each party? Each Plaintiff m ust be diverse from each Defendant for diversity
        jurisdictio'n.                                               '

        PlaintiffNo.1:M ehoà; %e                 stateofci
                                                         ti
                                                          zenshi
                                                               p: xf I/;IîQ
        plaintiffNo.2:                           State ofCitizènship:
                                                                         q.    ' ..

        DefendantNo.l.ïtls.
                          f- .'D
                               .SS               stateofcitizenship: #1 1nlm
        DefendantNo.2:N shu, Q too stateofcitizenship: jD/'
                                                          ,
                                                          lj'a
        Attach additionalsheets ofpaperas necessary and Iabelthis inform ation à'
                                                                                s paragraph
        5.Checkhereifadditionalsheetsofpaperareattached.I
                                                        --I
STATEM ENT OF THE CLAIM

Describe in the space provided below the basic facts ofyourclaim . The descrijtioi offacts
should include a specific explanation of how ,w here,and w hen each ofthe defendants nam ed
in the caption violated the Iaw ,and how you w ere harm ed. Do notgive any Iegalprgum ents or
cite casesorstatutes. Each paragraph m ust be num bered separately,beginning w ith num ber6.
Please w rite each single setofcircum stancesin a separately num bered paragraph.:

   6 R eaGf Sff qhlco ct m &rs
    .
                                                                  25- m >
      Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 5 of 31 Pageid#: 11



           '

      Attach a'
              dditionalsheets of paper as necessary and Iabel them as Additionil
                                                                              2
                                                                                 Facts and
      Eontinue to num b r the paragraphs consecutively. check here ifadditionalsheets of paper
      are attached.

      REQUEST FOR RELIEF

      State w hatyou w antthe Courtto do foryou and the am ountofm onetary com pensation,ifany,
      you are seeking.

       t --1
           -:+4 Akqs thovnofmbl'f 61t
                                    zf't' 'pi/3 ln N 'IYZ :D-t* f-
           zdFzrel clqfu noJ d:p1mc: -tkl/ yc-h                                    m      overnrnto'
                                                                                                   t
       baczd &hîll vvEll- ncé e crïs    'se O-0.3ss rn-eriog
       )Aa& l/l/h
       .        lob f-f's ïnbm d w '
                                   l 0u#-m W etcmn+
                  j ' c ,!!
                ec'      , aéxs/lbîo .-f'hs . lmt-rs   s.
           > mr-cA e: oo t-oosy itm opnaî m oJ m vlJlmèi&pn
            ( +hr Fl>'
                     (obf'
                         f'S N PRG (a*) A.
                                         m8okrnYt
           t-h kh
                -ts -
      (z) -1-khml .t-os thomocmble cpbqœ 3r&1mrf- A'hf W ' l*
(o pss o lt o
.
                 '

                       co kkkb'
                              Im o lhe 'l?tmàntk.tf- C ofo
           '

               !aTn -!-m 1
                         'n #h> tv zodant-.W hss Co N s
               ncmo s'th-l-e-l
                             n,n/s snJ rt vlolnqapo of,-t'h,-
       Tlobo th-u.f.'-
                     3 'n f-s.
                     .
                             ï- (1113 &fvzoJm ent-)r'
                                                    1 %i$
       5 n-k% l'- #:3b5 khoFhof'
                               nbtd (-outft 3//)Ace h'khi                           -



       $ Jb DnS     fqc1Afrs a n d > SW Y S       W '
                                                    1S& Co.
        D ss Jovvard h-khe.V CGïOAAV uo coms&iuàaooal
       ao; a v'  hoïatio    uef' 'csv 1*'% l'
                                            Gtlf-l
                                                 ''
                                                  ka(4t$,
       fi.k>) shT' sbxt'k NAG asJ V uftyntù I* )
       hfbeladrwcr/t- t .
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 6 of 31 Pageid#: 12




              4 o      a eg oc Akw v îaioèhf-f''s -ïn uuzs
      ,                                                           g. '
      ïo 'tvhe G- ouvh'
                      b- o,h 3soo:ooo 400
      Defelöa/lt W isf Oo DS6
              5- D aûzïa ES         c -l'kh& 7?lGïfh'
                                                    hfçys2 -hvhk)f-!rs
                                                      ,
                                                             ..




              torw   'Josklu a       &qoon          'ln q-%-e. m- ount
          o l fo ooo      vyn 'b zn 3a/A+- J o oa
          r oe = l so ooo    oao .e .erxcjl/)t
               (7krh o oe J- > '
                               ps- ooo ' orya De-
                                                V VY O
          '

              Jokho r oo z           s so o o              o rd         orw
          '
          UCV OCIanV Cotan Doe- B?* S-OI000.
              (9 ''-fkho.v ttn'ls                 ab t c-ouct
              fa '
                 b- A'h O T ïAïntn                ïdgvd-          ç
          '
               od'ta#e- é'
                         sxst.o vr      ahhow klcf-
              sub oeoa      rw     shua V orn -1V
          '
          S,V m3 cessrs; ro vvtes n vnct ev n'.ts
          ,.(- Dev vxèxvx.bs '
                             Jokav.v Doe ïsgs/rhLm 2.
          70/0 ooe- 3 arA3 U qne. D o& t.

               J
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 7 of 31 Pageid#: 13




DEMANDFORJURYTRIAL:                L yEs                 D o
Si
 gnedthi
       s         dayof3ut            Jo .

                            Signature ofPlaintiffNo.1                    '



                            Signature ofPlaintiffNo.2                           '

NOTE: AIIPlaintiffs nam ed in the caption ofthe com plaint m ust date and sign the com plaint.
Attach additionalsheets ofpaperasnecessary.
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 8 of 31 Pageid#: 14




CAUSE OF ACTION I-Violatioh ofConstitutionalRights by DefendantW ise
                                                  .                         )
County Depadm entöfSocialServices


Statem ents ofFacts


(1)OnOctober21,2017,the Plainti#obtainedanEmergencyProtectiveOrdl
                                                                eragainsty
                                                                            :             '
neighbor. In retaliation,the neighbor m ade a m alicious callto reportthe;Plainti# for
                       ,                                                    ;
alleged ''abuse and neglect,, of her children. As a result of the neighbor calling,
DefendantW se County DepartmentofSocialServices (W ise C9.DSS)made a home
visitto the Plaintiffon the same day (October21,2017).DefendantW ise Co.DSS did
notpresenta search W arrantto the Plaintiffbefore entering'herhome.W heq theycame
                   ,
                                                                            '


to herdoorforthis home visitthe Plainti# did notattem ptorask ifshe could record the
                                                                            I.
àocial w orkers w ith video technology because the sam e social w orker team had
previously stated in prior visits that she was not allowed to. In the report, the
''anonymous''callercould notcorrectly idéntify the nam e ofthe Plainti/s Iegalspouse.
Otherallegations w ere made,including thatthe Plaintiffallows herchildren to play with
bowsandarrows.WiseC0.DSS demandedthatthe Plaintiffshow them lerbow and
                                                                            J
arrow sets,w hich were aw ay in a locked closet.During this visit,DefendaptW ise Co.
DSS dem anded the Plaintiffshow herthe children's bedrooms.They stat:d thatthey
''needled)to see''where the children slept.DefendantW ise Co.DSS did n6tpresenta
W arrantto the Plaintiffbefore orafterdemanding to inspectherclosetand thç bedrooms
             '
in her home.Before they.leftthey asked the plainti# ifshe was Native Xmerican or
Eskimo.Theystatedthey llneedledl''to askherthatquestion.

(2)(lln March (redacted day),2018,within 36 hours ofgiving birth,the Defendant,> se
County DepartmentofSocialServices (W ise Co.DSS),came to investigatethe Plaintiff
                                                                            !         '
for giving birth at home,for not taking her healthy new born infantto a qhospitalfor
                                                                            1
''medical caren, and for allegedly not having prenatal care. No problerhs w ith the
newborn infantwere alleged atthe time the èallerreported the Plaintifffor4 homebirth.
                                                      '
                                                                            E
                                                                            $
                                                                            -

                                                                              i    2 of25
                                                      Scoll,M elinda F N /se Co.D SS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 9 of 31 Pageid#: 15


                                                                                 !
    The Plaintiffs home was searched forthe allegation of'medicalneglecf'ùDefendant
                                                                                 l       .
    W ise Co.DSS did notpresenta W arrantto the Plaintiffbefore entering hqrhome.W hen
                                                                                 I

    they came to herdoorforthis home visitthe Plaintiffdid notattem ptorask'ifshe could
    record the socialw orkers w ith video technology becakse the socialw orkèr.team had
    Previously stated in priorvisitsthatshe was notallowed to.The Defendaht,W ise Co.
                                                                                 :
    DSS,told the Plaintiffthatsomeone called a nearby hospital because they
                                                                         7
                                                                            saw the
    Plainti: pregnantand then they saw the Plaintiffnotprejnantanymore.The hospital
    reported the Plaintiffdirectly to the DefendantW ise Co.DSS.Aftqraskinj
                                                                          7
                                                                            questions
    aboutherhomebirth,the Defendanttoldthe Plaintiffthatthey ''needledl''to seewherethe
    children slept.DefehdantW ise Co.DSS dem anded to see the children's bédrooms but
    did notpresenta search W arrantforinspection ofthe children's bedrooms.Before they
'

    Ieftthey asked Plaintiffifshe was Native American orEskimo.
                                                                                 :

    (3)OnAugust24,2018 the Plaintiffobtained a protective orderagainsta hèighbor.In
    retaliation for filing a protective order,the neighborm ade a m alicious call7againstthe
                                              ,



    Plaintiff.The ''anonym ous''callresulted in a home visitfrom DefendantW ise Co.DSS.
    DefendantW ise Co.DSS did not presenta W arrantpriorto enterinq herhome.W hen
                                                  .       ''             '''''   ;
                                                                                             '
                                                                             .   ;
    they came to herdoorforthis home visitthe Plaintiffdid notattem ptorask,ifshe could
    record the socialworkers w ith video teqhnology because the socialworkèrteam had
                                                                                 ;
    previously stated in prior visits that she was not allowed to.The allegalion brought
                                                                                 L
    againstthe Plainti# was thatshe Iocked herchildren outofthe house.Otherallegations
                                                                                 '
                                      .

    w ere m ade as well,including thatthe ''children are notseen fordays''.After.
                                                           '
                                                                                questioning
                              .
                                                               .                 2
    the Plaintiff,the Defendant,W se Co.DSS,told the Plaintiffthatthey ''needledl''to see
                                                                                 ;   .

    w here the children slept. During this visit, Defendant W ise Co.DSS dehpanded the
    Plaintiffshow herthe children's bedrooms.DuringthisvisitDefendantW ise ço.DSS did
    notpresenta W arrantto the Plainti# before ôrafterdemanding to inspectthè bedrooms
    in her hom e.Before they Ieftthey asked the Plaintiffifshe was Native American or
    Eskim o.
                                                                                 7



                                                                                 i       3of25
                                                          Scott,MelindavWisedo.DSS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 10 of 31 Pageid#: 16
                                                                                 I
                                                                                 ?
                                                                                 ;
 (4) Between April1 and June l5,2020,a website named KiwiFarm s.nethad several
                                                                                 i
 userprofilesthreaten to call''C PS''on the Plaintiff.
                                                                                 2


 (5)On June 20,2020 DefendantJohn boe 2,--Karlder Grosse,,,postej onIin'
                                                         -   -
                                                                       e the
                                                                                 :
 follow ing question directed ata userproile believed to be the Plainti#:''when was your
 lastcontactw ith CPS?''
                                                                                 :


 (6)OnJune 22,2020 DefendantWise Co.DSS made a home visitto tle Plaintiff's
 residence in W ise Coùnty.The Plaintiffstuck herhead outofthe upstairs w indow to see
 w ho knocked,because she could nottraveldownstairs quickly enough to open the front
 door.When the Plaintiffstuck herhead outofthe upstairs window,she imV ediately
 recognized Departm entofSocialServices badges and saw a new socialworker.The
 Plaintiffdecided to rriake anotherattem ptto record DefendantW ise County DSS using
 video technology.W hen the Plaintiffopened the door,she had an audio-visualrecording
 device recording the two (2) socialworkers atherfront door.One (1) 67     fthe social
 workersthatcamestatedtothePlainti#thattheydid notwantvideorecordinj,Hestated.   '

 ''youcan'tvideotape us''.The Plaintiffinsistedthatshe had a First(1st)Ameqdmentright
 to record them with video recording.One (1)ofthe socialworkers retorted,back thatit
 w as theirpolicy notto be recorded otherthan audio recording.The Plaintifftold $he two
 (2)socialworkersthatshe would pointthe camera downwardso asto only ricord audio
 ofthe conversation.DefendantW ise C o.DSS di
                                        .   d notcommunicate tothe ilaintiffwhat
 theconsequenceOfrefusinganinterview withthém withoutvideorecordingQ: ould be.
    hk                     .                                                     '



'                              .
                                                                                 i
 (7)The two (2)socialworkers thatcametothe Plaintiff'shome onJune 22,2020 had an
 unfriendly demeanorwhen standing on herdoorstep.One ofthem Ieahed on the
 Plaintiffs banisterrail.The second socialworkerspoke in a stern,intim idating tone.
                                                                                 )
                                                                                 )




                                                                                 r
                                                                                 ;
                                                                                 ,
                                                                                 ;
                                                                                      4 of25
                                                         Scott,M elinda v G /se Co.D SS,èlal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 11 of 31 Pageid#: 17


                                            .                                         I


        (8) On June 22, 2020,the Plaintiffasked both ofthe socialworkers emp
                                                                          k
                                                                            loyed by
            Defendant'W se Co.;SS ifthey broughta W arrantbefore they entered herhome.They
    '

        stated ''no'
                   '1they w ere ''notgoing to search''herhome.


        (9)OnaIIfouroccasions(October21,2017,March(redacted dayl2018,Augu
                                                     -
                                                                           !
                                                                             st29,2018
        and June )2,2020)Defendantw ise co.Dss did nolcommunicate to the Pl'ainti#what
        the consiquencespfrefusalto allow them into herhomewithoutaWarrantFould be.

            (10)On alIfouroccasions (October21,2017,March (redacted dayl2018,7August29,
            2018 and June 22,2020)the Plainti# had a notice on herfrontdoorwhich included the
                                                         /             .
        following statement:''it is a violation of federalIaw forany governmentworkerorlaw
            enforcement ol certo entqrthis residence without a w arranr.On aIIfouroccassions
            (October21,1017,March (redacted dayl2018,August29,2018andJune 22,2020),the
        social w orkers employed by W ise County Departm ent of Social Services had
            opportunity to read the sign.

        ?                                                                  ;          '

            (11)On aIIfouroccasions (Octobqr21,1017,March (redacted day)2018,August29,
            2018 and June 22,2020) the Plaintiffasked Defendant W ise Co. DSS
                                                                            : what the
            allegations w ere againstherfamily priorto theirentry into herhom e.Before entering her
                                                                                      7
        home on June 22,2020,one (1)of the socialworkers insisted more than gnce to enter
        the home withoutstating the alleqations first.A socialworkerworkinq fokDefendant
        W ise Co.DSS insisted thatshe should cöm e inside firstand then tellthe Plaintiffthe
            allegations so thatthe neighbors'wouldn'toverhearthem speaking.The Plainitifftold
        the socialworkerthatshewasnotconcerned aboutotierseavesdropping.
'



    '       (
            12) On June 22,2020,afterinsistinn
            * ''
            '                                '
                                             G
                                               she had a Ien
                                                           '
                                                            alrinh
                                                           G '  %
                                                                -
                                                                ''
                                                                  t underthe EFourth (4th)
        Amendmentto know the allegations before they cam e into herhome,a söcialw orker
        working forthe Defendantnamed three (3)allegationstothe Plaintiffbefore entering her
        home.The trst(1st)allegation was thatthe Plaintiffowned a gun.The socialworker
                                                                                      i

                                                                                      )
                                                                                      )     5 of25
                                                                 âcott, M elinda v N jse Co.
                                                                                          i DSS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 12 of 31 Pageid#: 18




 stated thatthe reportwas thatthere were 'lrearms in the home''.The soçond (2nd)
 allegatioù wasthata man,whose name was unknown,was not''supposej: tobehere
 due to domesticviolence'
                        '.The third (3rd)allegationwasthatthe Plaintiffhad allegedly
                                                                             !
 made threats to killherchildren.


 (13)During the home visitofJune 22,2020 a socialworkeremployed by Defendant
                                                                             i
 W ise Co.DSS questioned the Plaintiffaboutherfirearms.The Plaintiffw as asked ifshe
 ow ned a gun,w here she keptthe gun,w hattype ofgun she had,.ifshe ow ned bullets
 and where the bulle? were kept.The socialworkerintervjewing the Plaintiffstated that
 she llhad to''docum entthe Iocation ofthe Plaintiffs gup!The Plaintiffresponded thather
                                                        .


 gun was in her car.After the Plainti# stated so,the socialw orkers continued to ask
 questions aboutthe gun.The Plàintifffirstasked the socialw orkers ifthey had a W arrant
 to search hercar and they stated '1no''.The socialworkers continued to question the
 Plaintiffabouthergun afterstating they did nothaveaW arrantto searchheriar.


 (14)During the same home visit,the Plaintiffwas asked by socialworkers employed by
 DefendantW ise Co.DSS the following questions:(1)when herIegalspouse came to
 herhome (2)ifshe had any problems with Domestic Violence in herhomi l'within the
                               '
                       .

 Iasttwo ((2))years''orwith herIegalspouse and (3)ifshe had any contâctwith user
 profles online.One (1)ofthe socialworkerà asked the Plaintiffifshe (1)hàd everbeen
 arrested,(2)ifshe everhad a drug oralcoholproblem,(3)ifshe had any rientalhealth
 issues and (4)ifshe waieverabused orneglected as a child.The socialworkerstated
 to the Plaintiffthatthe state required herto ask each ofthe Iatterfourquestions.

                                                                       '
 (15)Duringthe same visit, a socialworkerem ployed by DefendantW ise Co.2DSS asked
 to interview the Plaintiffsthree (3)olderchildren.Beforethe interviewsoccurfed,one (1)
 socialworkerstepped outside.




                                                                                    6 of25
                                                       Scott,MelindavWjseQo.DSS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 13 of 31 Pageid#: 19


                                                                            :

 (16)Before Ieaving the Plaintiffsresidence,the one socialworkerthatremqinedinher
.home,who is employed by DefendantWise Co.DSS,demanded to seetje Pjajntjvs
 kitchen.The social worker stated that she needledl to see her food Esupplyl. No
 allegations aboutthe Plaintiffs food w ere made pr/orto the entry ofDefenddntW ise Co.
 DSS into herhome.The Plaintiffshow ed the one socialw orkerherfreezer,fridge,and
 cabinets.


 (17) On June 22,2020,DefendantW ise Co.DSS did notaSk the Plaintiffifshe was
 Native Am erican orEskimo.


 (18) On June 25,2020,a socialworkerused electronic textto commuiicate to the
 Pl
  :
    aintiffthatshe had notyetread through ''posts''sentto herfrom the Internetaboutthe
 Plaintiff.


 (19)Between 2017 and 2019 the Plaintiffsoughtreliefthrough courtsforthè removalof
 her name and information offofa website called Kiw iFarm s.net.The Plaintiffwas not
 able to rem ove the contentfrom KiwiFarm s.netthrough courtfiled com plaints.


 (20)On June 25,2020,a userprofile on KiwiFarms.net,DefendantJohn D9e 1,undera
 profile named ''Deadpool'',stated thathe w anted to see the Plaintifrs children put in
 fostercare so thatthey w ould ''know the Iove ofJesus Chrisf'.


 (21) Between June 22,and June 28,2020 a KiwiFarms userprofile,DefendantJohn
 Doe 3,''RafalGan Ganowicz'',ppsted comments talking directly to DetendantW ise Co.
 DSS.The same profile,''RafalGan Ganowicznj'also stated he had seenthe Sheriffatthe
 Plaintifrs residence and that DefendantW ise Co.DSS was ''Iiterally'
                                                                    'knoçking on the
 Plaintifrs door.




                                                                               l
                                                                               k   .g gjgg
                                                       Scott,M elinda v W ise Co.D SS,etal
    Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 14 of 31 Pageid#: 20



r       (23)Between ApriI1,2020,and June 20,2020 two KiwiFarmsuserprofilei,Defendant
        John Doe 2 Karl der Grosse,' and John Doe 3, 11Rafal Gan Ganow i1
                  ,         -   -
                                                                        cz,, posted
        com ments stating the Plaintiffw as a ''parasite''forusir!g governm entassistance.


        (24)Between February 1,2020,and June 20,2020 KiwiFarmsuserprofile,John Doe 1,
        l'Deadpool'', posted and encouraged sexist com ments pnline against the Plaintiff
    '
        because herchildren had differentbiologicalfathers.




                                                                                             8 of25
                                                               scott,uelindavwisecto.oss,elal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 15 of 31 Pageid#: 21




    First(ist)AmendmentViolation

    (25)On June 22,2020 when DefendantW ise County DepartmentofSocialServices
                                              .                                k


    (W ise Co.DSS)cameto the Plaintifrshome,theyrefusedtoallow thePlaihtiiftorecord
    them w ith a camera,using visualrecording.The actions ofDefendantW ise Co.DSS,in
    refusing to allow the Plaintiffthe rightto record them byvideo recording,isi violationof
                                       '                                       .
           .                      .


    the Plaintiff's First(1st)Amendmentrightsto record agovernmentofficeroremployee in
    the capacity oftheirduties.


    (26)On aIIotherthree occasions (October21,2017,March (redacted day)2018,andk

    August29,2018)DefendantW ise Co.DSS violatedthe Plaintiff'sFirst(1st)Amendment
    rightto recorda governmentofficialinthecapacityoftheirdtlties,byextenlion.Intheir
    priorcomm ents in priorhome visits,beginning in Septem ber2016,they told the Plaintiff
    she w as notallow ed to record them w ith video recording.They did notsày w hatthe
                                   '
                          .
                                  .                                            )
    consequences of refusing to cooperate with theirpolicy ofnotallowing yideo taping
    w ould be.


    Fourth (4th)AmendmentViolation:No presentation ofaW arrant

'

    (27)On aIIfourhome visits between October21,2017 and June 22,2020,Defendant
    W ise C0.DSS did notpresenta W arrantto enterthe PlaintiTs hom e orse:rch hercar,
                                                                               2
    even w hen asked.The decision of DefendantW ise Co.DSS to notpresepta W arrant
    before entering the Plaintiffs home is a kiolation of the Plaintiffs Fourth (4th),
                                                                               :
    Amendmentrightto the presentation ofa Warrant,by a governmentagçqcy,and it's
    officers,before having herhome and carinspected and searched.


    (28) On October 21 2017, March (redacted dayl,2018 and August 2j,2018 the
    Defendant,W ise County DepartmentofSocialServices did notpresentaW arranttothe
    Plaintiff,specifically describing theplacesto beseaiched,to searchthe bedroomsofthe

                                                                               1
                                                                               .
                                                                               :    g of25
                                                         Scott,M elinda M N jse'Co.DSS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 16 of 31 Pageid#: 22



                                                                             t
    Plaintifrs home,orherdining room closet.The decision ofW ise Co.DSS totnotpresent
    a Warrantspecifically describing the placestopesearched inthe Plaintiff'khome,isa
    violationofthe Plaintiff'sFourth(4th)Amendmentrights.

    (29)On June 22,2020,the Defendant,W ise County DepartmentofSocialServices,did
    nolpresenta W arraqtto the Plaintiffto searchhercarorherpersqnalproperty(gun).On
                                                                             l
    June 22,2020,the Defendant,W ise County DepartmentofSgcialServices,did not
    presenta W arrantto search otherareas ofherhome,including herkitchen.The decision
    ofW ise Co.DSS to notpresenta Warrantto search hercar,personalproperty (gun),her
    kitchen cabinets and her refrigerator, is a violation of the Plaintiffs Fourth (4th)
    Amendment rights to be presented a W arrant,including specifications describing the
    places to be searched in herhome and in hercar.


    Fourth (4th)AmendmentViolation:Unreasonablesearchesandseizure:ày
    DefendantW ise County DSS


    (30)DefendantW ise Co.DSS'S search ofthe Plaintiffs home (iln March (redacted dayj
    2018,Iess than 36 hours aftérgiving bidh,w as unreasonable.Itis not reasonable to
                                                                             7
    expecta woman who is Iessth.
                               an two (2)days postpartum afterbirthto getoutofbed for
'

    a welfare visitfrom a socialservices agency.Postpartum w omen have uteriqe bleeding.
    Requiring a postpartum woman to walk to the door,juggle a newborn bçeastfeeding
    infantwho is only daysold,and simultaneouslyjuggle anaudio recording d'
                                                                          evice,while
    responding to a seriesofquestions,iscompletely unreasonable.A womanlwhoisless
    than two (2)days postpartum should notbe required to getoutofbed,due to possible
                                                                         ;               '

    hemorrhaging thatqan occurfrom Iack ofrestand from having to carry and juggle an
    infantand recording equipm ent.The decision ofW ise C o.DSS to search the Plaintiff's
                                                                             2

    home and to seize herin an interview on March (redacted day)2018,was a violation of
    the Plaintiffs Fourth (4th)Amendmentrightto be free ofunreasonable sear
                                                                          l
                                                                             ches and
    seizures by a governmentagency,and its officers.


                                                                                   10 of25
                                                        Scott,M elinda M N /se Co.DSS,etal
                                                                             i
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 17 of 31 Pageid#: 23




 (31)The Defendaniw ise co.Dss searched the Plaintiffs home becausethe Plainti#is
                                                                      i
 a gun owneq The Plaintiffs gun is Iegally registered in the state ofVirginia.The
 DefendantW ise Co.DSS'S decision to search the Plaintifrs hom e sim ply because she
 is a gun owneris completely unreasonable and a violation ofthe Plaintiff's Fourth (4th)
 Am endm entrights to nb unreasonable searches ofherhome orcar.


 Fourth (4th)AmendmentViolation:Coercion

     (31)The Plaintiffdid notwaive herFourth (4th)AmendmentrightswhenIettingW ise Co.
     DSS into herhome on October21 2017,March (redacted day),2018,August29,2018
 and June 22,2020.The Plaintiffallow ed the Defendant,W ise County Departmentof
 SocialServices,into herhome w ithouta W arrantbecause ofcovertcoercion.The W ise
 County DepadmentofSocialServices had previously stated to herin Septqmber2016
                                                                           :
 thatifshe didn'tletthem in,lhey could ''take Iher)children away''.This seta precedent
 forthe Plaintiffs pointofview ofW ise County DepartmentofSocialSérvices.This
 statementconveys the m indsetofsocialw orkers and the reality thatany spcialw orker
                                                                             7
 can remove a child for Iack of cooperation by any particular parent. Upder current
     practices, the procesà of investigation is shrouded in mystery for a parent being
     investigated.O n aIIfouroccassioqs thatDefendantW ise Co.DSS visited hèrhome,the
     Plaintiffdid notfeelfree tojustshutthedoorand diàmissthe Defendantfortheirdecision
 to notbring a W arrant.

 '


 (32)On aIIfouroccasions,when DefendantW ise Co.DSS cameto the Plaintifrs home,
 she did notfeelfree to Ieave,norfree to dismiss the Defendants fortheirdecision (1)to
 not presenta W arrant,(2)to come forunréasonable reasons,and (3)to:requestan    '


     investigation ofherhome.On aIIfouröccasionsthe Plaintifffeltseized by2 Defendant
 W ise Co.DSS,withoutfreedom to dism iss theirrequests forentry into he4home.The
     Defendant never comm unicated to the Plaintiff the consequences fof refusal to
                                                                             1
     participate in the investigation.The Plaintiffknows thatthe consequencesforherrefusal


                                                                                     11 of25
                                                        Scotl,Mell
                                                                 hdaFWjsed0.DSS,eta/
'



            Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 18 of 31 Pageid#: 24

                                  '                      .
                                                                                                j

!                   to participate in theirinvestigations could have been detrim entalto the w ellbeing ofthe
!                                                               ,                                 !
                    Plainti# and herchildren.                                                     i
                                                                                                  p
                                                                                                7

                    (33)On October21,2017,March (redacted dayl,2018,August29,2018 ai# June 22,
                    2020,the Plainti#w as seized,w ithoutthe freedom to Ieave,forfearofthe copsequences
                    of telling the Defendant to not come back w ithout a W arrant.Child w elfaqe agències
                    have a preéence thatillicitsfearinthe Plaintiff,because theirprocesàessubj'
                                                                                              ecta parent
I
I
                    tothebiasesofa particularcaseworkerwho may notbeinformedofthe Iais
                                                                                    I
                                                                                      andwho
                    may actfrom ucolorofIaw'
                                           ',making ân illegaldecision thatthe Plainti# is Iefttoremedy.
I                                                                                                               .

                    The Plaintiffcooperates Fiththe Defendantbecauseoffearandthe desire t: protecther
                    children.

                                                                                                '
                          .

                    (34) On aIIfouroccasions the Plaintiffwas notgiven the assistance ofcounselwhile
                              '
                                                                           .
                                                                                           j
                    being investigated foran alleged crime (alleged abuse and neglectofchildren).Being
                    withouta Iawyer,in nothaving onè provided to herunderher6thAmendmettrights,the
                                                                                   .            k
                    Defendant exercises the pow er of covert coercion over the Plaintiff in each hom e
            .                                                                                   2
                    investigation.
                                                                                                l
                    (35)W ith Virginia Iaw giving the Defendantthe powerto remove children bésed on the
                    Plaintifrs ùnwillingness orwillingness to cooperate,the Defendantexercisés the power
                                  $
                    ofcovertcoerèion on the Plaintiff.


                    Fourth (4th)AmendmentViolation:No probable cause                            '
                                                             '
            .


                    (36)The allegations broughtaiainsttie Plaintiffon October21,2017 were:(1)thatshe
                                                                                                :
                    Iocked herchildren outofthe house (2)thatthe children were notseenforday
                                                                                         1
                                                                                            s(3)that
                    the homewasdirty and (4)thattherewasan odorinthe home.These allegayionsare too
                    vague to rise to the Ievelofprobable cause.The callerdid notelaborate or'specify any
    .                                                                                           t

                    details to make the allegations seem like anything otherthan fabricated allegations.The
                                                                                                ;
                '                                                              .
        .                                                                                       j

                                                                                                @    12 of25
                                  '
                                                                          Scott'M elinda v W ise Co.DSS,etal
        Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 19 of 31 Pageid#: 25


'

                                                                                    r
         callerdid notstate any otherpedinentdetails like w hetherornotthe children
                                                                                  k were w ith
         the Plaintiffoutside ofthe house w ith herw hen she Iocked the doororw hethèrornotthe
    .    frontdoorwas locked because the Plainti# and the children w ere entering a qarto travel.


         (37) (I)n March (redacted day),2018 the W ise County DepartmentofSocialServices
         investigated the Plaintiffforhaving a home birth,fornotseeking medicaléare forher
               /'

         hea/lhy newborn baby,and fornothaving prenatalcare w ith a licensed M D.None of
         these allegations,forwhichthe Plaintiffhomé'swassearched,and forwhich1the Plaintiff
         w as seized,are sufficient to rise to Ievelof probable cause.Homebirth,:w ithout the
         assistance ofmedicalpersonnel,is notillegalin the State ofVirginia.Homebirth,w ithout
         the'assistance of m edical personnel, does notfall under the defiqition of ''medical
                    '                                                               '

         neglect''uhderVirginia state Iaw.Providing one's ow n prenatalcare is noti,llegalin the
         State ofVirginia.A fetus does nothave Iegalpersonhood underany federalorVirginia
         state Iaw, and therefore, Iack of prenatalcare w ith an M D,or otherwise,cannotbe
                                                                                    :
         ''medicalneglecf'ofa child.On March (redacted day),2018,the Defendapt,W se Co.
          DSS,violated the Plaintiffs Fourth (4th) Amendment rights to not havé her home
         searched orbe seized w ithoutprobable cause.


         (38)The allegations broughtagainstthe Plaintiffon August29,2018 did notrise to the
         Ievelofprobable cause.The allegations broughtagainstthe Plaintiffon August29,2018
         were:(1)too vague and unspecific to be considered plausible and (2)were notmatters
         of''abuse and neglect''ofa child,as defined by Virginia Iaw.The callereven reported
         thati'
              she (was) notthatclose to the family'',in effect,undermining the validity ofthe
         statem ents in her phone call. O n August 29,2018 the Defendant,W ise Co. DSS,
         violated the Plaintiffs Fourth (4th)Amendmentrights to nothave herhorrie searched
         w ithoutprobable cause.


         (39)OnJune 22,2020,DefendantW ise County came tothe Plaintifrshomëto question
         heraboutthe presence ofa firearm in herhome,aboutan allegedly unknown man being
                                                                                    k
                                                                                         13 of25
                                                              Scolt M elinda M N l
                                                                                 T
                                                                                 se Co.DSS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 20 of 31 Pageid#: 26




 barredfrom herresidencedueto domesticviolenceandaboutherallegedly:threatening
                                                                              :
 to kill her children. None of these allegations w ere made with specific ,details Iike
             w           '
                                                                              ,

 w hetherornotthe children had access to the gun,w hatthe alleged man Iooked like,his
                                                                    .         :
 name,details aboutwhen he c>me,orwhatthe Plainti# allegedly said regardingthreats
 againstherchildrenkAn individualcan only be barred from a hom: due to àcourtorder
 from a dom estic relations courtora protective order,neitherofw hich w erç in existence
                             .


                                                                              7
 atthe tim e the allegation was made.The person m aking the alleqation did notprovide
 specific details ofthe existence ofany courtorder.These allegations did not'rise to level
 of probable cause. On June 22,2020 v'
                                     the Defendant,W ise Co. DSS,violated the
 Plaintiffs Fourth (4th) Amendment rights to not have her home searched without
 probable cause


 (40)On oraround June 22,2020 DefendantW ise Co.DSS had to obtain the Plaintiffs
 residentialhouse num beraddresjfrom anotherthird party w ho was notthe ''
                                                                         anonymous''
 callerofthe report.The callers rqporting the Plainti# did notknow the Plaintifrs house
 num ber.The m ere fact that the callers did not know the Plaintiff's hous: number is
 indication enough thatthey did nothave enough connection to the Plaihtiffto know
 anything aboutthe nature ofherrelationship with the unnamed unknown nian thatwas
                                 '
                                                                              :
 allegedly banned and reported by the caller.This Iack offam iliarity w ith the Plaintiff's
                                                                              '
                                                .             '
 hom e demonstrates that DefendantW ise Co. DSS had no probable cause :to enterhe(
                                                    .   .




 hom e to investigate her. On June 22,2020.the Defendant,W ise Co.DSS,q
                                            .
                                                                              violated the
 Plaintiff's Fourth (4th) Amendment rights to not have herhome searcied without
 probable cause

                                                                              i
 (41) On June 22,2020,the Defendant,W ise County DepartmentofSociilServices,
 investigated the Plaintifffor matters thatwere unrelated to the allegations syated before
 they entered herho e.Aftertheyenteredherhome,thesocialworkeraykeplthePlaintiff
 ifshe had ever been arrested,ifshe had everbeen a foster child,ifshe everabused
 drugs oralcoholorifshe had any mentalhealth issues.The socialworkerjtated to the
                                                                              i
                                                                              l
                                                                              I

                                                                              j 14of25
                                                            Scott,MelindaMWiseCo.DSS'etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 21 of 31 Pageid#: 27

                                                                           i
                                                                           )
                                                                           i
 Defendantthatshe had to ask these questions because of policy.The söcialw orker
                                                                           !
 asked the Plaintiffhow often herlegalspouse came to herresidence,whati
                                                                      1
                                                                       type bfgun
 she ow ned, w here her bullets were, and w ho she spoke w ith online.8II of these
 questions had nothing to do w ith the allegations m ade againstthe Plainti# thatwere
 stated before they entered herhome.The socialw orkerasked questions ofthe Plainti#
 with no probable cause,thereforeviolatingthe Plaintiff'sFourth (4th)Amendmentrighl.

 (42) On June 25,2020,a socialworker used electronic textto communicate to the
 Plaintiffthatshe had notyetread through 'lposl''sentto herfrom the lnternçt.The case
                                                                           '
 w orkerentered the Plaintifrs hom e priorto determ ining whether ornotthe)inform ation
                                                                           .



 sentto herrose to the Ievelofprobable cause.The continued search ofonline 'lposts''
 was a violation ofthe Plaintiffs Fourth (4th)Amendmentrighl to no searches ofher
 home withoutprobabl: cause.The socialw orkercontinued to Iook forprobable cause
 aftershe entered the Plaintiffs home.

                                                                           i
 (43) The l'posts'' the Defendant, W ise Co. DSS, was referring to arè posts on
 KiwiFarms.net.The 'iposts''the Defendant,W ise Co.DSS,viewed were mide undera
                                   -
                                                                           g
 profle named ''Tam arYaelBatYah''.The Defendant,W ise Co.DSS,had no proofthat
 the Plaintiffop ned a profile named 'TamarYaelBatYah''on a website prjorto entering
 her residence. The Defendant, W ise Co. DSS, searched the Plaintiffs home for
 accusations against'her,attributed to statements made to ''
                                                           TamarYaelBatYah'
                                                                        l
                                                                          ',w ithout
 probable cause. This action of W ise Co. DSS violated the Plaintifrs Foudh (4th)
                                                                           ,


 Am endm ent rights to no searches ofherhome orseizures of heras a citizen w ithout
 probable cause.


 (44)None ofthe online posts attributed to the accountd'TamarYaelBatY:h''had any
 posts thatwould indicate thatthe Plaintiffneeded herhome investigated forthe Iegal
 definition of''abuse and neglecf'.The DefendantW ise C o.DSS searched the Plaintiff's
 hom e due to online posts allegedly aoributed to herunderthe userprofile ''Tam arYael


                                                                                  15 of25
                                                     Scott,M elinda v N dse C o.D SS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 22 of 31 Pageid#: 28
                                                                              l
                                                                              i

    BatYah'wi
            thoutprobabl
                       ecause.Thisacti
                                     onofWi
                                          se Co,DSSvi
                                                    ol
                                                     atedtsePl
                                                             aintiffs
                                                                              L         '
    Fourth (4th)Amendmentrighl to no searchesofherhome örseizuresofherasacitizen
    w ithoutprobable cause.
                                                                             (
    (45)On a11fourhome visits between October21,2017 and June 22,2020 Defendant
    W ise Co.DSS violated the Plaintiffs Fourth (4th)Amendmentriqhts by searching and
    investigatingherhome,andseizingher,Vthoutprobablecause.

    Fifth (5th)AmendmentViolation

    (46)DefendantsW ise Co.DSS,Jpshua Moon,John Doe 1,and John Doe 2 conspired
    togetherto Ueprive the Plaintiffof her constitutionalrights.Defendan? Joàhua Moon,
    John Doe 1 and John Doe 2 gave a socialw orkeralleged information aboutthe Plaintiff
    using the socialworker's employee emailaddress.This w as a violation ofthe Plaintiff's
                                                                              :   .

    Fifth (5th)Amendmentrights which bara third party to introduce exhibits às evidence
    againsta personin a criminalinvestigationoutsidea coultojjaw.

    (47) During the home visitof àune 22,2020 the Plainti# was questioned aboutthe
                                                                              ;
    presence ofherIegalspouse ih herhom e.The same qùestioning,aboutthe:
                                                                       presence of
    herIegalspouse in the home had occurred on the homevisitofOctober21,1
                                                                        2017,when
    Defendant W ise Co. DSS questioned the Plainti# aboutthe presence ùf herIegal
                                                                        '
                                                                        r
    spouse inthe iome.DefendantWise Co.DSS questionedthe Plaintifftwiqe aboutthe
'   same allegations.The Defendant,s actions,in questioning hertwice aboj)tze same
             '''''                                  '        '''
                                                               *'



    allegations regarding an alleged crime, is a violation of the Plaintiffy Fifth (5th)
    Am endm entrights

                                      .
                                                                             J
    (48) During the home visitof Juhe 22,2020 the Plaintiffwas questioned abouther
    comm unications with posters ofKiwiFarms.net.The socialworkeralso quèstioned the
    Plaintiffabout(1)whetherornotthere wasdomesticviolence inherhome in'the Iasttwo

                                                                            j 16of25
                                                        Scott,Mell
                                                                 hda vGjse èo.DSS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 23 of 31 Pageid#: 29




 (2)years(2)ifshehadany domesticviolenceproblemswith herIegalspouje (3)ifshe
 h                                                                            :
  ad abused drugs orqlcoholand (4)ifshe had everbeen arrested.The iqvestigating1
                                                                                         Z
 socialw orkerquestioned the Plaintiffin orderto solicitinform ation thatcould potentially
 Iead to crim inalinvestigation orsupply Ieads f0revidence.This action ofthe em ployee
                                                       ,     '                ;
 ofW iseCo.DSS wasa violationofthe PlaintiffsFifth (5th)Amendmentright@.

 Sixth (6th)AmendmentViolation

 (49)An investigationforthe abuse and neglectofa child is a criminalinveàtigationthat
 can lead to a crim inalcharge.Between October21,2017 and June 22,2020,the Plaintiff
 was investigated by DefendantW ise Co.DSS on aIIfouroccasions forallegations of
                                    '
                                   t',
 com m itting a crim e.


 (50)On aIIoccasions between October21,2017 and June 22,2020 thatDefendant
 W ise Co.DSS entered the Plaintiff's home,they investigated'herforan alleged crim e,
 namelythe alleged crime o!abuse and neglectofchild.During aIIofthe investigations
 by DefendantW ise Co.DSS foran alleged crim e,the Plainti#,M elinda Scott,w as not
 provided the assistance ofcounsel.


 (51)On aIIfouroccasions betweenOctober21,2017 and June22,2020 thattheyvisited
 herhome,DefendantW ise Co.DSS asked questionsofthePlainti#thathâdnothingto
 do w ith the allegations made againstthe Plainti# stated to herpriorto theirentry into hér
 home.Theiractionsin questioning the Plaintiffaboutmatters unrelatedtothé allegations
 are a violation ofherSixth (6th)Amendmentrightto know the nature ofaccusations
 againstherpriorto theirentry into herhom e.




                                                                                  17 of25
                                                        Scott,M elinda F W l
                                                                           Ye Co.DSS'etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 24 of 31 Pageid#: 30




    Fourteenth (l4th)Amendmentviolation
'


    (52)Defendants W ise Co.DSS,Joshua Moon,John Doe 1,and John Doe 2 conspirqd
                                                                              ê
    togetherto deprive the Plaintiffof her constitutionalrights.Defendants Joshua Moon,
    John Doe 1 and John Doe 2 gave asocialwoikeralleged informationaboutthe Plaintiff
                                 '

    using the socialworker's empIoyee emailaddress.Itis a violation ofthe Plaintifrs
    Fourteenth (14th)Amendmentrights fora third party to introduce exhibits as evidence
    againstthe Plainti#w ithoutthe due process ofIaw.


    Actions ofzDefendantW ise Co.DSS unconstitutionaldue to policies.custom s and
    practices


    (53)DefendantW ise County DepartmentofSocialServicesisboundtothe Constitution
                                                                              )
    of the United States ofAm erica and m ust respectthe rights ofthose Iiving underthe
    constitution ofz e united states ofAm erica.sow ever,theiractions tow ard'tlae elainti,
    have been unconstitutional.W ise County Departm entofSocialServices'actions tow ard
    the Plaintiff,during aIIfourhome visits between October21,2017 and June 22,2020,
    and in actions described by theircommunications on June 25,2020,denionstrates a
    blatantindi#erence forthe constitutionalrights ofthe Plaintiff.Theirindifference forthe
    constiyutionalrights ofthe Plaintiffis because ofa mixture oftheirpoilices,practicesand
    custom s.


    (54)Itis the policy ofW ise County DSS to notallow the Plainti#to recordthqm byvideo
    technology means,This policy is a violation ofthe Plaintiff's First(1st)Xmendment
    rights.
                                                                              t

    (55)Itis the officialcustom ofW ise CountyDSS tonolprovide aW arrantbeforeentering
    the Plaintiffs home to conduct an investigation. It is a practice so petsistent and
    widespread,thatitis accepted as legal,although itis unconstitutional.Itis ko accepted
                                                                              l
                                                                              i
                                                                    '            h
                                                                                 j
                                                                                     18 of25
                                                         Scott,M elinda v W jse Co.D SS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 25 of 31 Pageid#: 31




 byDefendantWiseCo.DSSthattieycanjustcometosomeone'shou/ withouta
 W arrantthatthey justçome withoutone whèn they come to the Plaintiff's h
                                                                        ;
                                                                          ome.They
 cam e to the Plaintiffs home withouta W arranton aIIfouroccasions betw een October21,
 2017 and June 22,2020.Theircustom ofn0tobtaining and providing a W airantprjorto
 theirentry into the Plaintiffs home,on aIIfouroccasions,isaviolationoftje Plaintits
 Fourth(4th)Amendmentrights.

 (56) ltis the practice ofW ise County DSS to notprovide a W arrantafterèntering the
 Plaintiffs hom e to search other areas of her home.O n aIlfour ocçasions between
 October21,2017 ànd June 22,2020 the Plaintiffwas told by a socialw orkerthatthey
 ''needledl''to see otherareas ofherhome forWhich no allegatibnswere rriade priorto
 thqir entry into her home. The use of the w ord d
                                                 'need'' im plies that som eöne in a
                                                                             '
                                                       ,

 Supervisor capacity, w ho has final decision making pow er,told the socialworkers
 visiting herhome to search otherareas oftheirhome orothere#ects ofthe Plaintiff.Their
                                   .                                         '

 practice of notobtaining and providing a W arrantpriorto theirentry into the Plaintiff's
 home to search areas ofherhome,Iike herKitchen and Bedrooms,orhereffecl,Iike a
 Arearm,isaviolation ofthe Plaintifrs Fourth(4th)Amendmentrighl.

 (57) DefendantW ise Co.DSS does nottrain theiremployees and officers to notask
 questionsthatviolatethe PlaintifrsFifth (5th)Amendmentrights.

 (58)The practice ofn9tproviding the assistance ofcounselto the Plainti# during the
 investigation ofan alleged crime was done on aIlfnjlroccasions between '
                                                                        O ctober21,
 2017 and lune 22,2020 because itis a practice so widespread and commgn,although
                                                                             1
 unconstitutional, as to have the force of Iaw. Their practice of not providing the
                                                                             i
 assistance ofcounselto the Plaintiffduring a crim inalinvestigation is a vidlation ofthe
 PlaintiffsSixth (6th)Amendmentrights.




                                                                                  19 0f'25
                                                                             1
                                                       Scott,M elinda y W jse Co.DSS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 26 of 31 Pageid#: 32



                                            '
 (s9)Due to tlieirwritten policies, w ise county Departmentofsocialservicqs
                                                                         j does not
                          .                                                    1


 properly screen calls forprobable cause before entering the Plaintiff's j!ome.They
 investigated the Plaintiffwithoutprobable cause,coming to herhome forallégationsthat
                                                                          l    '
                                                                               ,

 Iacked any specifiè orsubstantialdetails.This policy is a violation ofthe Fourth (4th)
 Am endmentrights ofthe Plainti#.


 (60) Due to theirwritten policies,> se Co.Dept.ofSocjalServices,inves
                                                                     7tigates the
 Plaintifrs home without probable çause based upon 'DSS histor/'.This policy,to
 investigate the Plaintiffs home, based upon prior calls, rather than Fourth (4th)
 A                                                                          j '
     mendmentrights,is unconstitutional.Theirdecision to continuously enterthe Plaintiffs
 home baséd on prior''DSS history''instead ofconstitutionalrights is a violation ofthe
 Plaintiff's Fourth(4th)Amendmentrights.

 (61)ltis the written policy ofW ise County DepartmentofSocialServices t
                                                                       ,o 'validatè''
 caIIs based on a w ritten ''risk assessmenf',ra
                                               'nking the Plainti# as ''m edium ''or'lhigh
 risk'',and making written iotes aboutwhether or notthe Plaintiffhas a d'Iong DSS
                                                                               !
 histor/'.This policy is unconstitutionalbecause priorcallsfrom neighbors,the ppinions
 of socialworkers and the decisions ofsupervisors cannotw iddle away th:e Plaintiffs
 Fourth (4th)Amendmentrights.Prior''DSS histor/',andespeciallythose oflipnfounded'
                                                                                 '
 reports,cainotunderminethe Plainti/sFourth (4th)Amendmentrighti.

 (62)DefendantW ise County DSS does not have a consistentw ritten poliqy
                                                                '
                                                                      .) forasking
 whetherornotsomeone is Native American orEskm o.On some hom e visits the Plaintiff
 w as asked w hetherornotshe was Native American orEskim o.On June 22,2020,the
                                                                               :
 Plainti# was notasked.The policy ofW ise County DSS,to only concerpi
                                                                    1
                                                                     themselves
 with the Fou/h (4th)Amendmentrights ofa person ofNative American >nd Eskimo
                                                                          ..   i
 heritage,demonstrates that W ise Co.DSS,aqd its Supervisprs,dpes rlot have an
 adequate orcomplete policyto respectthe Fourth (4th)Amensmentrightsofthe Plaintiff.

                                                                               l
                                                                               I
                                                                           r 20of25
                                                       Scott,MelindavM//seèo.DSS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 27 of 31 Pageid#: 33




 Injuriesand damages caused by DefendantW ise County Dept.ofSocialServices
    '
                                                                             :


 (63) Defendant W ise County Department of Social Services (W ise Co.DSS) has
 deprived the Plaintiffofherconstitutionalrights during aIIfourhome visits,and in actions
 taken regarding those home visits,between October21,2017 and June 25,2020.


 (64)DefendantW ise Co.DSS has caused the Plaintiffgriefanddistress.Theyhaveput
 the Plainti# in a hypervigilantstate ofwonderingfo(whatunmerited reason they may
 appearatherdoor.They have made the PlaintiffIive in constantworry overthe illegal
 and unconstitutionaldecisions they make orcould make w hen a case is opened.They
 have deprivedthe Plaintiffofthe peacefulenjoymentofherresidence inW ise County.




                                                                                   21 Of25
                                                       Scott,M elinda v N jse Co.D SS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 28 of 31 Pageid#: 34




     '
                                                                                j

 CAUSE OF ACTION 11-TortofI.I.E.D (Defendant'
                                            s Joshua Moon (FL).Jane
                                                                ) Doe 1.
 John Doe l.dohn Doe2.Johp Doe 3)

 IntentionalInfliction ofEm otionalDistress


 (65) On March 13,2017 DefendantJane Doe 1 wrpte an online postcon
                                                                 :
                                                                  taining the
 nam e of and personal inform ation about the Plaintiff. The article was w ritten w ith
                                                                                $

 malicious intent.The article was intentionally writtqn forthe purpose ofcaqsing social
 harm and em otionaldistress to the Plaintiff.


 (66) DefendantJoshua Moon is the website ow nerofKiwiFarms.net,the Febsite that
                                                             .
                                                                                q
 hoststhe artiqle and threads w ritten aboutthe Plaintiff.                      (

'                                                                        ?
 (67)Overa span ofa little more than three (3)years,the aforementioned pnline article
 mentioning the Plaintiflattracted the attentionofotherwebsite usersofKiuiFarms.net.
                                                                            )   .

 The article evolved into a series ofonline ''
                                             threads''which contained inforniation about
 Iawsuits the Plainti# h:d been involved in,including a former Iawsuitw ith > se Co.
 DSS.Copies ofthe pleadings the Plainti# filed forIaw suits were popted on i
                                                                           the threads.
                                                         J                      k
 W hen the pleadingsw ere posted the Plaintifrs county ofresidence w as displayed online
 on Kiw iFarms.net.Andrew Carlson ofSchenectady,NY also posted inform ation about
 the Plaintiffs county ofresidence on the sam e website.
             '                                   .
                                                                                !
         .
                                                                            '
                                                                                ;
                                                                                I
                                                                                i
 (68)The onlinethreadsaboutthe Plaintiffevolved intoa planned maliciousàctionwhich
 had the intentofharm ing the Plaintiffthrough child welfare agency phone cal,ls.


 (69)DefendantJohn Doe 2,Karl-der-Grosse called W ise CountyDepartmpntofSocial
                   '
                                                                                j
 Services on oraround June 22,2020 w ith malicious intent.This defendanthad the intent
 of harm ing the Plaintiff em ntionally through a child welfare agency call about the
                                                                                !
                                                                                l
                                                                                l
                                                                                    22 of25
                                                         Scott,Melinda v Njse Co.DSS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 29 of 31 Pageid#: 35



                                                                                   !
    Plaintiff.He believed this action would cause the Plainti# em otionaldistres: because of
                                                                                 E
    statem ents the Plaintiffmade in a pleading w hich concerned a priorIaw suitqgainstW ise
    Co.DSS the Plaintiffhad filed.DefendantJohn Doe 2 had access to tiis pleading
    through postings on KiwiFarms.net.


    (70)John Doe 1,''Deadpool'''and John Doe 3,llRafal''also tried to cause distresstothe
                                                                                   ,


    Plaintiffthrough online posts aimed atthe Plainti#.The Plaintiffread the threads from
    time to time in orderto mitigate and understand the'intentions and plans ofà.third party
    whowasstalking her,aswellastheonlineposterssuppodingthestalking.YhePlaintiff
    believed thatthe posters on Kiw iFarms.net had bad intentions tow ard her'
                                                                             family.This
    beliefIed herto read the threadsfrom tim e to time.

                                                                                   i
    (71) The conduct of Defendant Jane Doe 1 toward the Plaintiff is ektreme and
    outrageous.Jane Doe 1 posted the ïnam e and nersonalinform ation ofthe Plainti#foran
                                            .         '                            7
    internationalaudience in orter to have far reaching negative consequerices forthe
    Plainti#.DefendantJaneDoelwassodesperatetocausethePlaintiffan injurythatshe
    made a public spectacle outofthe Plaintiffbeing thevictim ofstalking,fabriéated details
    to put the Plainti# in a negative Iight.publicly and fabricated inform atioh about the
    Plaintiffs romantic partners.
'



    (72)The conductofDefendantsJoshua Moon,John Doe 1,John Doe 2 and;John Doe 3
                                     .
                                                                        l
    are extreme and outrageous.Theirplan wasto use a child welfare agencyto avenge
    bruised egos
                 ,   unleash discrim inatory bias againstthe Plaintiff,and attackthç!Plaintifffor
                           '
                                                                                   t
    her religious beliefs and politicalideologies.Their conduct is unciviland ihdecent.
    These defendants are sexistand hostile aboutthe Plaintiffs fam ily com position.They
    seek to socially abuse and injure the Plaintiffbecause she has a blended family with
    matriarchalelements.Onthe weekofJune 22,2020,aftertheysuspected W iàeCo.DSS
    had visited the Plainti/ s home,they were Iooking forsigns ofdistress in'
                                                                            :the Plaintiff
    using online posts.                                                     ;
                                                                            )
                                                                            1

                                                                                   i
                                                                                   L    23Of25
                                                             Scott,MelindavWisedo.DSS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 30 of 31 Pageid#: 36




                                                                                      i
                                       '       .     .                                l
    (73)DefendantsJoshua Moon,Jane Doe 1,andJohn D0e 2areeacharep
                                                                Ir
                                                                 ej'.ponsible,
    forcontributing to the malicious phone callmade to W ise Co.DSS thatresulted in a
    hom e visitto the Plaintifrs house on June 22,2020.


    (74)The actions of DefendantJohn Doe 2 were intentional.Dèfendantlohn Doe 2
    deliberately planned to callW ise Co.DSS starting abouta m onth before the callwas
    made.His calling tpe child welfare agqncywasnoldone in goodfaith,butwasratheran
    attemptatvindicating his own réligious prejudices,politicalbiases and sexism against
    the Plaintiff.


    (75)John Doe 2,''Karlder Grosse'
                                   'and John Doe 3,''RafalGan Ganowiczr'are people
    thatknow the Plainti# and have soughtto retaliate agéinsthermaliciously because the
                                                                                      :
    Plainti# brought Iegal action against that person. How ever, they hide their profles
    anonymously on Kiw iFarms.netto avoid furtherIegalaction.


    (76)Joshua Moon,thewebsite ownerofKiwiFarms.net,does notqualifyiorimmunity
    because he actsas adistributorofinformation,contenteditorand content(ieveloperof
    the online threads on his w ebsite thathave contentand.information aboutthe Plaintiff.
'

    Joshua Moon has the ability to interactw ith userprofiles.He has interacted w ith other
    users on the threads containing information aboutthe Plaintiff.Hq posted tl
                                                                              h
                                                                              h
                                                                                e PlaintiTs
    residential information between March 13, 2017 and January 4, 20)0. He has
             '
                                   ,                                                /
    participated in posting the Plaintiff's residentialinformation w ithin threads oq the article.
    He also has the ability to editarid m odify content.Joshua Moon edits contenton the
                                                          .                     N.w

    threads aboutthe Plaintiff.Joshua Moon,using a profile named l1NuII'',hasIparticipated
                                                                                      I        '     .


    by posting com ments and inform ation within the threads aboutthe Plaintiff.Joshua Moon
                                                                                      !
    has also encouraged m alicious behaviortoward the Plaintifffrom otherKiwiFarms.net
                                                                                      L
    USerS.




                                                                                      !   24 of25
                                                                                      l
                                                              Scott,M elinda F G /se Co.DSS,etal
Case 2:20-cv-00014-JPJ-PMS Document 2 Filed 07/08/20 Page 31 of 31 Pageid#: 37




 (77)As a resultofthe actions ofDefendants Joshua Moon,Jane Doe 1,John Doe 1,
 John Doe 2 and John Doe 3 the Plaintiff experienced extrem e em otional distress,
 including angerand rage.


 (78)Defendants Joshua Moon,Jane Doe 1,John Doe 1,John Doe 2 and'
                                                                John Doe 3
 have a com mon interestin causing em otionaldistress and socialharm to:the people
 they harass and scapegoaton KiwiFarms.net.Defendan? Jane Doe 1,John Doe 1 and
 John Doe 2 have online accounts thatare ''true and honestfans''ofKiw iFarm s.net.


 (79)The Plaintiffis notresponsible forthe actions ofproile userson KiwiFarms.net.The
 Plainti# reserves the rightto padicipate in society through online m edium s,including her
 rightto express herpoliticalideologies and religious beliefs free ofthe interference of
 other's malicious intent.The Plaintiffexhausted aIIIegalmeans of rem oving content
 from KiwiFarm sanetto remove hercounty ofresidence online.


 (80)Joshua Moon holds information in adatabase thatcanidentify DefendantJane Doe
 1,John Doe 1,and John Doe 2,John Doe 3.Outside ofa courtorderthe Plaintiffcannot
 access the IP addresses ofsaid Defendants.




                                                                             .    25 of25
                                                       Scott,M elinda M M//se Co.DSS,etal
